Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 7, 2017

                                       No. 04-16-00431-CR

                                     Crystal B. WILLIAMS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2757C
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        After this court granted its first motion for extension of time, the State’s brief was due
February 3, 2017. The State has now filed a second motion for extension of time, asking for an
additional thirty days in which to file its brief. After review, we GRANT the State’s motion and
ORDER the State to file its brief on or before March 6, 2017.

          We order the clerk of this court to send a copy of this order to all counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court